DETAILED ACTION
Response to Amendment
The amendment filed on 6/30/2020 is acknowledged. Accordingly, claim 4 has been cancelled, claims 1 and 6 have been amended, thus currently claims 1-3 and 5-10 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chijimatsu et al. (JP 6401135 B2, hereinafter, “Chijimatsu”, previously cited by the Examiner).

Regarding claim 1, Chijimatsu teaches an illumination device (vehicular lamp 1, see figures 1-6) for a vehicle (since 1 is a vehicle headlamp, see page 2, ¶ 2 of translation attached to this office action), the illumination device (1) comprising: 
an optical device (reflector 7, see fig 5), the optical device including:
a dome (positioning protrusion 17, see fig 4) projecting (upwards, as seen in fig 6) from the optical device (7); and
a positioning pin (positioning pin 20 inserted in the middle of 8, see fig 4) projecting from the optical device (7) in a same direction (upwards, as seen in fig 6) as the dome (17);
a light emitting assembly (substrate 8 with light emitting diode, LED, see page 3, ¶ 8), the light emitting assembly including:
a printed circuit board (8) including a positioning hole (pin insertion hole 8b in the middle of 8, see fig 4) for receiving the positioning pin (20) and to position the light emitting assembly (6) relative to the optical device (7);
a semiconductor light source (LED), 
a bracket (radiator plate 9, see fig 4), the bracket further including at least one spring (coupling piece portions 31, see fig 4) for exerting a pretension force (necessarily occurring since bent aluminum cut outs, see page 4, ¶ 2-3, which resist change from forces exerted by the reflector weight, thus providing a pretension force as is well known in the art) on the dome (17) of the optical device (7); and 
an opening (insertion holes 8a, see fig 4) configured for receiving the optical device (7).

Regarding claim 2, Chijimatsu teaches wherein the printed circuit board (8) is attached to a baseplate (heat transfer sheet 27, see fig 4) on a side facing the optical device (lower side of 27).

Regarding claim 3, Chijimatsu teaches wherein the bracket (9) is positioned on an opposite side (evident from fig 4) of the light emitting assembly (6, LED) facing away from the optical device (7).

Regarding claim 7, Chijimatsu teaches wherein the dome (17) comprises a screw hole (screw holes 19a, see fig 4) and the bracket (9) comprises a bracket hole (screw insertion hole 33a, see fig 4), and the screw hole (19a) and the bracket hole (33a) are aligned to one another (as seen in fig 4) for receiving a screw (screw 100, see fig 5) and mounting the bracket (8) with the light emitting assembly (8, LED) to the optical device (7) with that screw (as seen in fig 4).

Regarding claim 8, Chijimatsu does not explicitly teach wherein the printed circuit board (8) comprises a fixation hole (leftmost pin insertion hole 8b, see fig 4) for receiving a fixation pin (leftmost positioning pin 20, see fig 4) to avoid a rotational movement (necessarily occurring since when inserted, leftmost pin 20 stops any motion of middle pin 20) of the light emitting unit (8, LED) relative to the optical device (7).

Regarding claim 9, Chijimatsu teaches wherein the positioning pin (center 20) and/or the fixation pin (leftmost 20) are made from one piece (as seen in figure 5) with the optical device (7).

Regarding claim 10, Chijimatsu teaches wherein cooling fins (standing wall surface portions 29 and 59, see fig 4) are attached to the baseplate (27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chijimatsu in view of Roth et al. (US 20180283665 A1, hereinafter, “Roth”, newly cited by the Examiner).

Regarding claim 5, Chijimatsu teaches wherein the positioning hole (8b) comprises a wall (see inner wall of 8b) connected to a contact section (outer wall of 20) of the positioning pin (20); but 
Chijimatsu does not explicitly teach the wall forming an end stop to the contact section of the positioning pin.
Roth teaches an illumination device (lighting module assembly 10, see figure 5b) having positioning hole (apertures 56 and 58) with a wall (inner wall of 56, 58) for a contact section (outer wall of frustoconically-shaped locaters 52 and 54) of the positioning pin (52, 54);  
the wall (inner wall of 56, 58) forming an end stop (since they allow only a portion of the frustoconically-shaped locaters to enter) to the contact section (outer wall of 52, 54) of the positioning pin (52, 54).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the engagement of positioning hole-positioning pin as taught by Roth into the teachings of Chijimatsu in order to properly locate and register the optical device with the light sources. One of ordinary skill would have been motivated to make this modification to secure light sources on the printed circuit board are aligned for enhanced light emission.. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 6, although Chijimatsu teaches the illumination device, as described in claim 1, the prior art the prior art of the record fails to teach wherein the bracket comprises a first spring and a second spring, and wherein at least a portion of a pretension force of the first spring acts into a direction perpendicular to a pretension force of the second spring.

Response to Arguments
Preliminary remarks:
The amendment filed 3/16/2022 has changed the scope of claim 1. The reference Chijimatsu has been reinterpreted in view of the amended language, and it is determined Chijimatsu continues to teach the claimed invention.

Applicant's arguments filed 3/16/2022 have been fully considered but they are not persuasive.
With regard to claim 1, Applicant argues that the Examiner has failed to particularly point out where the “dome” is disclosed in Chijimatsu. Stating that there is no such clearly disclosed “dome”.
The Examiner respectfully disagrees, 
The specification has not defined the term “dome” in a different manner than the customary meaning. Thus, the term has been broadly interpreted. In this case a dome has been interpreted as a protruded portion of the optical device that is usually arched or curved; note: this interpretation is widely used in the field of illumination. In this case the reflector of Chijimatsu, is an optical device and has a protruded curved portion which reflects light, i.e. a dome.
The applicants arguments in this regard are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/           Primary Examiner, Art Unit 2875